Case 7:20-cv-00320-GEC-PMS Document 13 Filed 11/17/20 Page 1 of 2 Pageid#: 49




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

 RONALD LEE GREEN,                                 )   CASE NO. 7:20CV00320
                                                   )
                        Plaintiff,                 )
 v.                                                )    MEMORANDUM OPINION
                                                   )
 C/O OWENS,                                        )    By: Glen E. Conrad
                                                   )    Senior United States District Judge
                        Defendant.                 )

        Plaintiff Ronald Lee Green, a Virginia inmate proceeding pro se, filed this civil rights

 action pursuant to 42 U.S.C. § 1983, alleging that the defendant prison official made inappropriate

 sexual remarks to him. Upon review of the record, the court concludes that the action must be

 summarily dismissed for failure to state a claim.

        At the time Green filed this action in June 2020, he was confined at Keen Mountain

 Correctional Center, although he has since been transferred. Green alleges that on April 22, 2020,

 Officer J. Owens came to his cell and asked to see Green’s large penis. According to Green,

 Owens expressed a preference for sex with black men. Owens also allegedly offered to send

 money to an outside bank account for Green in exchange for sex and also promised to pay Green

 for sex after his release from prison. As relief in this action, Green seeks monetary damages.

        Section 1983 permits a party to file a civil action against a person for actions taken under

 color of state law that violated the party’s constitutional rights. Cooper v. Sheehan, 735 F.3d 153,

 158 (4th Cir. 2013). Allegations of verbal abuse and harassment by guards, without more, do not

 state any constitutional claim. Henslee v. Lewis, 153 Fed. App’x 178, 180 (4th Cir. 2005) (citing

 Collins v. Cundy, 603 F.2d 825, 827 (10th Cir. 1979)). Mere words alone, however offensive or

 disrespectful, do not state any constitutional claim. Carter v. Morris, 164 F.3d 215, 219 n. 3 (4th

 Cir. 1999) (finding that officers’ alleged use of “racial epithets” toward plaintiff did not “by itself
Case 7:20-cv-00320-GEC-PMS Document 13 Filed 11/17/20 Page 2 of 2 Pageid#: 50




 rise to the level of a constitutional violation”); Keyes v. City of Albany, 594 F. Supp. 1147, 1155-

 56 (N.D.N.Y. 1984) (“[T]he use of vile and abusive language [including racial epithets], no matter

 how abhorrent or reprehensible, cannot form the basis for a § 1983 claim” or support a claim of

 race discrimination.).

           Green’s allegations describe verbal comments by Owens and nothing more. While such

 racially and sexually offensive remarks are disrespectful and disturbing, if true, and highly

 unprofessional, they are not sufficient to form the factual basis of an actionable constitutional claim

 of any sort. Such actions may violate Virginia Department of Corrections procedures. Allegations

 that defendants failed to follow their own policies or procedures, however, do not amount to

 constitutional violations. United States v. Caceres, 440 U.S. 741, 752-55 (1978); Riccio v. Cty. of

 Fairfax, 907 F.2d 1459, 1469 (4th Cir. 1990) (holding that if state law grants more procedural

 rights than the Constitution requires, a state official’s failure to abide by that law is not federal

 issue).

           Under 42 U.S.C. § 1997e(c)(1), the court may dismiss any § 1983 action “with respect to

 prison conditions . . . if the court is satisfied that the action is frivolous, malicious, [or] fails to state

 a claim upon which relief can be granted.” A claim may be dismissed as frivolous if it is “based

 on an indisputably meritless legal theory.” Neitzke v. Williams, 490 U.S. 319, 327 (1989)

 (applying earlier version of 28 U.S.C. § 1915(d) regarding dismissal of claim as frivolous). For

 the stated reasons, the court concludes that Green’s claims of distasteful sexual comments fall

 squarely within this category and must be summarily dismissed, pursuant to § 1915A(b)(1), as

 frivolous. An appropriate order will issue herewith.
                        17th day of November, 2020.
           ENTER: This _____

                                                            _________________________________
                                                            Senior United States District Judge

                                                       2
